Dawson, C. J.
(dissenting): The legal principles stated in the syllabus are sound, and the citations of authority quoted and cited in the opinion amply sustain them. But I cannot agree that the inexact language of the justice of the peace (a village blacksmith in civil life?) is sufficient basis for letting this defendant go un-whipped of justice after a jury has found him guilty. In my opinion such a result is forbidden by the criminal code whose mandate to this court is that we “must give judgment without regard to technical errors or defects . . . which do not affect the substantial rights of the parties.” (G. S. 1935, 62-1718, and annotations.)